               Case 1:19-mj-00092-SAB Document 23 Filed 06/29/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 1:19-mj-00092-SAB
12                        Plaintiff,                  MOTION AND ORDER FOR DISMISSAL
13   v.
14   MICHAEL M. SHELTON
15                        Defendant.
16

17
     The United States of America, by and through McGregor W. Scott, United States Attorney, and William
18
     B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:19-mj-00092-
19
20 SAB against MICHAEL M. SHELTON, without prejudice, in the interest of justice, pursuant to Rule

21 48(a) of the Federal Rules of Criminal Procedure due to the death of MICHAEL M. SHELTON on April

22 11, 2020.

23

24 DATED: June 25, 2020                                 Respectfully submitted,
25                                                      McGREGOR W. SCOTT
                                                        United States Attorney
26
                                                By:     /s/ William B. Taylor
27                                                      WILLIAM B. TAYLOR
                                                        Special Assistant United States Attorney
28
                                                       1
29

30
              Case 1:19-mj-00092-SAB Document 23 Filed 06/29/20 Page 2 of 2



 1                                               ORDER
 2 IT IS HEREBY ORDERED that Case No. 1:19-mj-00092-SAB against MICHAEL M. SHELTON be

 3
     dismissed, without prejudice, in the interest of justice due to the death of MICHAEL M. SHELTON on
 4
     April 11, 2020.
 5

 6 IT IS SO ORDERED.

 7
     Dated:    June 26, 2020
 8                                                  UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                      2
29

30
